Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-11, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (U.S. Pub 2020/0019421 A1)
Claim 1
Sun discloses a system, comprising (fig, 1, fig. 6): 
at least one data processor (fig, 1, fig. 6, processor(s) 604); and 
at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising (fig, 1, fig. 6, main memory 606, rom 608, storage 610):
receiving, from a first document management system (fig. 1, node A, nodes 1, local VM 1, local blockchain copy 1), a first request to store a document (blockchain transaction A) in a blockchain enabled data store including a plurality of blockchain platforms ([0046], line 6-7, “... a user A may program a blockchain contract in a source code and input the source code to an interface of a user-end application 211...” [0046], line 17-20, “... the user-end application may generate a blockchain transaction A...  and submit the blockchain transaction to one or more of the blockchain nodes...” [0042], line 1-6, “... after receiving a blockchain transaction request... Node 1 may perform ... after receiving the blockchain transaction from Node A...” [0041], line 5-7, “... the pool database may be respectively stored in the memories of the blockchain nodes. The pool database may store a plurality of blockchain transactions submitted by the one or more client devices similar to Node A...” <examiner note: node A (i.e., a first document management system) sends/implements a blockchain transaction including blockchain contract for storage in a pool database (i.e., a blockchain enabled data store) including a number of block chain nodes in blockchain system 112. Each blockchain nodes 1-i is considered as a blockchain platform as shown in fig. 2a>); 
responding to the first request by at least converting the document from a first format associated with the first document management system to a portable binary code format ([0068], line 1-3, “...  Node 1 may perform the method 510. Block 511 includes obtaining bytecode of a blockchain contract...” [0071], “... obtaining from a client device raw bytecode... and adding the indicator (in bytecode) to the raw bytecode to obtain the bytecode of the blockchain contract...” <examiner note: Node 1 receives raw bytecode in blockchain transaction from node A and converts to bytecode (i.e., a portable binary code) including an indicator>) and sending the document in the portable binary code format to one of the plurality of blockchain platforms ([0050], line 4-7, “... If the verification succeeds, Node 1 may broadcast the blockchain transaction to the blockchain network including various other blockchain nodes...”); 
receiving, from a second document management system (node B, a user-end application 221, node 2, local VM2, local blockchain Copy 2), a second request to access the document (a deployed blockchain contract/transaction) stored in the blockchain enabled data store ([0052], line 5-7, “... a user B may program an instruction to invoke a blockchain contract in source code and input the source code to an interface of a user-end application 221...”); and
responding to the second request by at least retrieving, from the one of the plurality of blockchain platforms, the document in the portable binary code format ([0045], line 5-8, “... node B may request to invoke the deployed blockchain contract... For example, data stored in the deployed blockchain contract may be retrieved...” <examiner note: the deployed contract is in bytecode format>), converting the document from the portable binary code format to a second format associated with the second document management system, and sending the document in the second format to the second document management system ([0057], line 1-7, “... a blockchain node may have access to one or more VMs. As described above, when a blockchain node obtains the bytecode comprising the indicator indicating the type of the blockchain contract, the blockchain node may extract a portion (e.g., the first byte) of the bytecode and activate a corresponding virtual machine...” [0058], line 1-2, “... the virtual machine may turn the bytecode into instructions run by a processor...” <examiner note: node 2 obtains the deployed contract, examiner the bytecode, identify a corresponding local VM2 to execute the deployed contract. The identified local VM2 turns/converts the bytecode into instructions run by a processor>)
Claim 2
Claim 1 is included, Sun further discloses wherein the first format and the second format comprise Intermediate Document, extensible markup language, JavaScript Object Notation, Flat Files, or Parquet (fig. 4a, bytecode, instructions)
Claim 9
Claim 1 is included, Sun further discloses further comprising: encrypting the document in the portable binary code format prior to sending the document to the one of the plurality of blockchain platforms ([0046], “... Node A may sign the blockchain transaction with various encryption methods to represent endorsement by Node A...”)
Claim 10
Claim 1 is included, Sun further discloses further comprising: encrypting the document in the second format prior to sending the document in the second format to the second document management system ([0047], “... Node B may sign the blockchain transaction with various encryption methods to represent endorsement by Node B. Node B may send the blockchain transaction to a blockchain node (e.g., Node 2) through a remote procedure call (RPC) interface 223...”)
Claim 11
Claim 1 is included, Sun further discloses wherein the conversion to and/or from the portable binary code format is performed by a blockchain as a service layer configured to provide in-network processing by at least communicating with a network interface controller and/or a field programmable gate array ([0057], line 1-7, “... a blockchain node may have access to one or more VMs. As described above, when a blockchain node obtains the bytecode comprising the indicator indicating the type of the blockchain contract, the blockchain node may extract a portion (e.g., the first byte) of the bytecode and activate a corresponding virtual machine...” [0058], line 1-2, “... the virtual machine may turn the bytecode into instructions run by a processor...”)
	Claim 19-20 are similar to claim 1, The claims are rejected based on similar reason.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (U.S. Pub 2020/0019421 A1), as applied to claim 1, and further in view of Li (U.S. Pub 20200117611 A1)
Claim 18
Claim 1 is included, however, Sun does not explcitly disclose wherein the portable binary code format comprises a WebAssembly format.
	Li discloses wherein the portable binary code format comprises a WebAssembly format ([0066], line 1-5, “... the compiler may compile the bytecode in a format compatible with the recipient virtual machine. In some embodiments, the virtual machine is based on a WebAssembly (WASM) format...”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compile bytecode into WASM format as disclosed by Lu into Sun because WASM is a binary instruction format for a stack-based virtual machine. WASM may be a portable target for compilation of high-level languages like C/C++/Rust, enabling deployment on the web for client and server applications. By incoprorating Li into Sun, the WASM-based virtual machine may execute a WASM bytecode compiled from the compiler.
Allowable Subject Matter
Claims 3-8, 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/Primary Examiner, Art Unit 2167